Citation Nr: 1822607	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-21 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an effective date earlier than July 16, 2010, for the grant of service connection for ischemic heart disease, status post stent placement.

2. Entitlement to an effective date earlier than July 16, 2010, for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Mikiel Lee Evans (appointed under 38 C.F.R. § 14.630)


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to March 1980. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran is represented in this case pursuant to 38 C.F.R. § 14.630 (2017).  This provision allows for representation by an individual unaccredited by VA for one time only.  The Veteran completed the necessary requirements with the filing of a VA FORM 21-22a in August 2017, signed by him and the representative, stating that no compensation would be paid or charged for the services. 38 C.F.R. § 14.630 (a) (2017). 

In August 2017, the Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran did not file a claim for service connection for ischemic heart disease prior to July 16, 2010, and service connection for ischemic heart disease was not denied by VA prior to that time.

2. Prior to July 16, 2010 (and from September 17, 2009), service connection was in effect for status post right hand/wrist fusion, evaluated as 30 percent disabling from March 1, 1998; cervical spondylosis, evaluated as 30 percent disabling from September 23, 2002; right upper extremity radiculopathy due to cervical spondylosis, evaluated as 20 percent disabling from September 23, 2002; scar associated with right hand/wrist fusion, evaluated as 10 percent disabling from September 17, 2009; and scar associated with cervical spondylosis surgery, evaluated as 10 percent disabling from September 17, 2009.  The combined disability evaluation was 70 percent. 

3. The Veteran's service-connected cervical spondylosis, cervical radiculopathy, and scar associated with cervical spondylosis surgery may be considered as one disability for purposes of 38 C.F.R. § 4.16 (a) because they all resulted from a common etiology.

4. The Veteran filed an informal claim for TDIU on September 17, 2009. 

5. The Veteran's formal claim for TDIU was received in January 2010. 

6. The March 2010 rating decision denying TDIU did not become final due to the submission of new and material evidence.  

7. It is factually ascertainable that the Veteran became unemployable as a result of his service-connected disabilities more than one year prior to the date his claim was received.


CONCLUSIONS OF LAW

1. The criteria are not met for an effective date earlier than July 16, 2010, for the grant of service connection for ischemic heart disease, status post stent placement. 38 U.S.C. §§ 5101 (a), 5110 (2012); 38 C.F.R. §§ 3.151 (a), 3.155 (as in effect prior to March 24, 2015); 38 C.F.R. §§ 3.1 (p), 3.400, 3.816 (2017).

2. The criteria for an earlier effective date of September 17, 2009, but no earlier, for the grant of TDIU have been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151 (a), 3.155 (as in effect prior to March 24, 2015); 38 C.F.R. §§ 4.16, 3.400 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, VA has met all statutory and regulatory notice and duty to assist obligations. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Earlier Effective Date - Ischemic Heart Disease

By way of brief procedural history, the RO granted service connection for ischemic heart disease, status post stent placement, associated with herbicide exposure for the purpose of entitlement to retroactive benefits in the January 2011 rating decision on appeal.  The RO explained that the evidence of record showed the earliest claim for Nehmer purposes was a VA Form 21-4138 (Statement in Support of Claim), which was received on July 16, 2010.  

The Veteran contends that an effective date prior to July 16, 2010, is warranted for ischemic heart disease.  He specifically asserts that an effective date of July 11, 2005, should be assigned; this is the date upon which he underwent a stent placement procedure. See VA Form 9.  During his Board hearing, the Veteran also reported that, despite being told by a VA employee that he did not qualify for service connection for ischemic heart disease at that time, he filed a claim for such disorder at the Augusta VA and/or via his representative (DAV) following his stent placement in 2005.  

In this case, the evidence reflects that the Veteran underwent a routine Agent Orange Registry Examination on March 25, 2004.  At that time, the diagnoses were limited to degenerative disc disease of the cervical spine, degenerative joint disease, and well-controlled hypertension.  There was no mention of coronary artery disease or any other heart-related complaints.  

Private treatment records reflect that the Veteran presented with atypical chest pain in May 2005.  A contemporaneous stress test revealed no evidence of reversible ischemia.  On July 11, 2005, the Veteran underwent a cardiac catheterization procedure which revealed a 60 to 70 percent lesion in the obtuse marginal branch; this was stented with a good result.  The discharge diagnosis was atherosclerotic heart disease with single vessel disease, status post coronary stenting.  This is the first documented diagnosis of ischemic heart disease in the claims file. 

Next, a July 7, 2010, VA Agent Orange Exam Note reflects that a staff physician advised the Veteran that ischemic heart disease had recently been added to the presumptive list; the physician referred the Veteran back to his service officer to file a claim for ischemic heart disease.  

On July 16, 2010, VA received the Veteran's claim for service connection for ischemic heart disease as secondary to Agent Orange exposure. VA Form 21-4138.  

Generally, the effective date for an award of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400 (b).  A claim for benefits requires (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing. Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); 38 C.F.R. § 3.1 (p).  

The effective date regulations in cases involving Nehmer class members, including Vietnam Veterans who have disabilities such as ischemic heart disease, are codified at 38 C.F.R. § 3.816.  If VA denied compensation for the same disease in a decision issued between September 25, 1983 and May 3, 1989, the effective date of the award is generally the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease. 38 C.F.R. § 3.816 (c)(1).

If a class member's claim for compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award is generally the later of the date such claim was received by VA or the date the disability arose.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disease; or, (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the same herbicide covered disease for which compensation has been awarded. 38 C.F.R. § 3.816 (c)(2).

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises. See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

Based on a review of the Veteran's contentions and the evidence of record, an effective date prior to July 16, 2010, is not warranted.  There is no indication in the record that the Veteran ever filed a claim (either formal or informal) for service connection for ischemic heart disease, coronary artery disease or any other condition included in the definition of ischemic heart disease prior to July 16, 2010, and there is no decision by VA that denied service connection for any form of ischemic heart disease. See 38 C.F.R. § 3.309(e), including Note 2.  

In so finding, the Board acknowledges the Veteran's testimony that he submitted a claim for ischemic heart disease, through his representative and/or a VA employee, following his heart stent procedure in 2005.  The Board has conducted an extensive review of the Veteran's claims file, to include VBMS and Virtual VA, VA Augusta treatment records dated in 2005 (and through 2010), and all other submissions and communications from the Veteran, his representative, and the RO during the relevant time period, and has found no such claim.  

The Board notes the presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The United States Court of Appeals for Veterans Claims has applied the presumption of regularity to "all manner of VA processes and procedures." Woods v. Gober, 14 Vet. App. 214, 220 (2000).  The presumption of regularity is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  However, statements made by a Veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity. Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

In this case, there is no clear evidence that VA failed to properly discharge its duties in 2005.  While the Board does not doubt that the Veteran may have discussed his potential eligibility for heart disease benefits with his representative and/or a VA employee sometime in 2005, there is no evidence that he submitted a written claim for such benefits to VA at that time.  The absence of such a document in the claims file is evidence suggesting that it was not, in fact, submitted at that time, and was not available to VA adjudicators.  The Veteran has not demonstrated any clear evidence of irregularity, as is necessary to overcome the presumption of regularity that attaches to the actions of government officials. See also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").

In this same vein, the Board acknowledges the Veteran's assertion that, because he had discussed applying for service connection for his heart condition in 2005 with VA, but was discouraged from doing it (or told he was not eligible), an earlier effective date is warranted.  Although the Veteran essentially claimed that he gave oral intent to apply in 2005, the evidence does not demonstrate that he also directed that intent to an appropriate VA employee nor was the intent to file a claim documented in his records.  Therefore, his reported oral communications cannot be construed as an informal claim.  Likewise, the July 7, 2010, VA Agent Orange Exam notation does not reflect the above requirements pertaining to informal claims were met.  

To the extent that the Veteran claims the private treatment records documenting the July 11, 2005, stent placement procedure, should constitute an informal claim, such treatment records may not be reasonably construed as seeking service connection for ischemic heart disease.  See 38 C.F.R. § 3.157 (regulation permitting use of medical record as informal claim for benefits applies only to a distinct group of claims where service connection has already been established).  

Lastly, the Veteran also asserts that because his heart disease may have had its onset as early as July 2005 that such an effective date is warranted.  He specifically referenced the July 11, 2005, private treatment record documenting the stent placement procedure and an ischemic heart disease diagnosis.  However, given the lack of a formal or informal claim for ischemic heart disease/coronary artery disease, the effective date would remain July 16, 2010, based on applicable regulations. See 38 C.F.R. § 3.400 .

In sum, the Veteran was not denied service connection for ischemic heart disease between September 25, 1983, and May 3, 1989, and did not have a claim for service connection for ischemic heart disease/coronary artery disease pending prior to 2010.  As such, the provisions governing a possible earlier effective date for service connection, including as afforded to Nehmer class members, are inapplicable here. 

Accordingly, while the Board is sympathetic to the Veteran's claim, an earlier effective date for the grant of service connection for ischemic heart disease, status post stent placement, is not warranted.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Earlier Effective Date - TDIU

The record reflects that the Veteran was last employed in October 2001.  A September 2001 letter from the Veteran's employer shows that he was removed from his position as an Exhibits Maker Helper for the Federal Service effective October 31, 2001.  The reason for removal was cited as the Veteran's physical inability to perform the duties of his position.  

A September 2001 letter from a private physician indicated that the Veteran had chronic obstructive lung disease and that he was symptomatic when around irritants such as paint fumes and dust.  The physician opined that the Veteran could not do his job in an enclosed space and would be able to perform in his previous work on a firing range, but that job was no longer available.  The physician stated that it was therefore inevitable that the Veteran would have to retire on disability. 

In January 2002, the Veteran submitted an informal claim for a TDIU via his accredited representative. 

In a March 2002 letter, the Veteran explained that he was no longer able to work at his previous place of employment due to breathing in paint fumes and sawdust.

A formal application for TDIU was submitted in March 2002.  

In an August 2002 rating decision, the RO denied the TDIU claim on the basis that the evidence showed that the Veteran was considered unemployable as a result of non-service connected disabilities.  

In March 2003, the Veteran again requested a TDIU rating.  The RO apparently construed this communication as a Notice of Disagreement. See August 2004 SOC. 

A formal application for TDIU was received in June 2003.  Therein, he reported that he was unable to secure gainful employment due to his service-connected cervical spine (neck) disability.  

An August 2004 SOC continued to deny the Veteran's TDIU claim.  The Veteran did not perfect an appeal as to this issue. 

In July 2005, the Veteran submitted another formal application for TDIU.  A November 2004 letter from a private physician accompanied the claim/application.  The private physician noted that the Veteran had severe spinal stenosis of the cervical spine ("severely symptomatic") and that the Veteran had extensive limitations that would prevent him from seeking any type of gainful employment.  

A March 2006 VA examination evaluating the Veteran's service connected right hand/wrist and cervical spine conditions noted that the Veteran was limited in turning his neck in all directions; that he had limited range of motion of the right wrist and hand; and that he had limited lifting of any weight and difficulty driving. 

A June 2006 rating decision denied the claim of entitlement to a TDIU.  The Veteran did not appeal this determination. 

VA treatment records dated in 2008 noted severe, constant cervical spine pain; the Veteran required use of a cervical collar when driving and for activity.  

In September 2009, the Veteran submitted a claim for an increased rating for his cervical spine disability.  

In a September 17, 2009 statement, the Veteran stated that he was unable to work and wished to open a claim for TDIU. 

Private treatment records dated in September 2009 documented ongoing neck and arm (radicular) pain, numbness, and what felt like a "dead arm."  It was noted that the Veteran could barely feed himself as a result of right arm weakness.  Severe cervical spondylosis was shown on x-ray.  In October 2009, the Veteran underwent a fusion and discectomy at the C6-7 levels for treatment of cervical stenosis and cervical radiculopathy.  In December 2009, the Veteran was noted as being in need of significant assistance from his wife for his basic daily care activities and basic health needs, including bathing, washing, tying shoes, etc.  The physician noted that the Veteran was basically unable to work due to his neck condition and surgical treatment.  The physician stated that he did not feel that it was likely that the Veteran would be able to continue working.  

The Veteran underwent a VA examination in December 2009 to evaluate his service-connected cervical spine and right hand/wrist disability.  He endorsed right hand/wrist pain, weakness, decreased grip and decreased range of motion.  The Veteran reported that he was unable to walk as a result of his cervical spine condition.  He endorsed constant pain traveling to the shoulder/arm.  During flare-ups, he was unable to move his neck and right shoulder.  He reported that he was unable to do overhead work.  Objectively, the right wrist was ankylosed.  The Veteran had difficulty tying his shoe, fastening buttons, and picking up a piece of paper.  Objectively, the cervical spine was also ankylosed.  With respect to occupational impact, the examiner noted that the Veteran had a severe decreased grip of the right hand.  The cervical spine disability affected his ability to run, jump, lift, sit and stand.  

A formal application for TDIU was received in January 2010.  The Veteran reported that he was unable to work as a result of cervical spine, shoulder, hand, wrist, and prostate conditions.  

In a March 2010 rating decision, the RO denied the TDIU claim.  This rating decision did not become final because, as noted below, new and material evidence was received within one year of the rating decision. 

In August 2010, the Veteran's wife and daughter submitted statements reflecting that the Veteran's neck/arm conditions were severe and that he was unable to walk, sleep, eat, talk, dress, tie his shoes, take a bath, drive, or perform any of the other basic daily functions of life during flare-ups. 

A September 2010 private treatment report from Dr. J.B. reflected that the Veteran had been under his care for cervical spine disease; that he needed assistance on a daily basis for personal care such as bathing, washing, and tying his shoes; and that he was unable to work due to his neck and treatment received from surgery. 

In September 2010, the Veteran submitted a formal claim/application for TDIU.  Therein, he reported that he was unable to work as a result of shoulder and neck conditions. 

The RO subsequently granted a TDIU rating in the January 2011 rating decision on appeal.  A July 16, 2010, effective date was assigned based on the date the Veteran met the schedular requirements for a TDIU.  As discussed above, this rating decision also granted service connection for ischemic heart disease, effective July 16, 2010.  

Analysis

Entitlement to TDIU was granted in the January 2011 rating decision on appeal effective July 16, 2010, the date the RO determined the Veteran met the schedular requirements under 38 C.F.R. § 4.16 (a).  The Veteran contends that the effective date should go back to at least 2005. See Hearing Testimony. 

The grant of TDIU is an award of increased disability compensation for purposes of assigning an effective date. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Court of Appeals for Veterans Claims (Court) and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. § 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The Board must first determine when the Veteran's claim was received.  

On September 17, 2009, VA received a statement (informal claim) from the Veteran indicating that he wished to reopen his TDIU claim and that he was unable to work; this statement was submitted contemporaneously with a claim for an increased rating for his cervical spine disability.  

A formal claim for TDIU was received by VA in January 2010, via a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), in which the Veteran reported that he was unable to secure employment as a result of his service-connected cervical spine, shoulder/arm, and hand/wrist disabilities.  

Although the RO subsequently denied that claim in a March 2010 rating decision, new and material evidence in the form of a September 2010 medical statement from Dr. J.B and August 2010 lay statements, was received within one year of the March 2010 rating decision.  Accordingly, the March 2010 rating decision did not become final and the Board finds that September 17, 2009, the date upon which VA received the Veteran's informal claim for a TDIU, is the appropriate date of claim.  There are no pending, unadjudcated formal or informal claims for TDIU prior to September 17, 2009. See August 2002 and June 2006 final rating decisions denying TDIU. 

The Board must now determine when it is factually ascertainable that the Veteran became unemployable as a result of his service-connected disabilities.  In numerous statements to VA, the Veteran reported that he has been unemployable since 2001.  Employment records dated in 2001 confirm that the Veteran was removed from his position in October 2001 as a result of non-service disabilities (i.e., COPD and breathing difficulties). (Note: service connection for cervical spine and cervical radiculopathy disabilities was not established until 2002).  Thereafter, a November 2004 letter from a private physician noted that the Veteran had severe spinal stenosis of the cervical spine ("severely symptomatic") and that he had extensive limitations that would prevent him from seeking any type of gainful employment.  A 2006 VA examination report confirmed that the Veteran's cervical spine and right wrist were ankylosed and resulted in occupational limitations including limited turning of the neck in all directions, limited range of motion of the right wrist and right hand, limited lifting of any weights, and difficulty driving.  

Based on the foregoing, the Board therefore finds that it is factually ascertainably that the Veteran was unemployable due to service connected disabilities from at least November 2004, when his private physician indicated that his cervical spine disability would prevent him from gainful employment.  This date is more than a year prior to the date his TDIU claim was received in September 2009.  The regulations pertaining to effective dates provide that if the service-connected disability increased in severity more than one year prior to the date of claim, the effective date is the same as the date the claim was received. 38 C.F.R. § 3.400 (o).  Thus, the appropriate effective date for the award of TDIU is September 17, 2009. 

In so finding, the Board points out that the Veteran also met the schedular criteria for a TDIU as of September 17, 2009. See 38 C.F.R. § 4.16(a).  Specifically, service connection was in effect for status post right hand/wrist fusion, evaluated as 30 percent disabling from March 1, 1998; cervical spondylosis, evaluated as 30 percent disabling from September 23, 2002; right upper extremity radiculopathy due to cervical spondylosis, evaluated as 20 percent disabling from September 23, 2002; scar associated with right hand/wrist fusion, evaluated as 10 percent disabling from September 17, 2009; and scar associated with cervical spondylosis surgery, evaluated as 10 percent disabling from September 17, 2009.  Based on the foregoing, as of September 17, 2009, the Veteran had at least one disability ratable at 40 percent or more (i.e., the cervical spondylosis rated at 30 percent, right upper extremity radiculopathy rated at 20 percent, and associated cervical spine scar rated at 10 percent are considered as one disability as they result from a common etiology), and sufficient additional disability to bring the combined rating to 70 percent.  

In short, the proper effective date for entitlement to a TDIU is September 17, 2009, the date of his claim.  To this extent, the appeal is granted. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (o)(2).


ORDER

Entitlement to an effective date earlier than July 16, 2010, for the grant of service connection for ischemic heart disease, status post stent placement, is denied. 

An earlier effective date of September 17, 2009, but no earlier, for the grant of entitlement to TDIU, is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


